DETAILED ACTION

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received 3/4/2021.  Claims 1, 3, 6, 7, 16, and 20 were amended.  No claims were cancelled.  No new claims were added by this amendment.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “extension member” in Claims 1, 3, 6, 9-12, 16, 19, and 20, “first dirt removing member” in Claims 1, 3, 8, 16, 18, and 20, “filtering device” in Claims 2-4, 8, 15-18, and 20, “mesh member” in Claims 5 and 6, “second dirt removing member” in Claim 6, “button device” in Claims 9-11, “fixing member” in Claims 10 and 19, “elastic member” in Claim 11, “handle device” in Claims 12 and 13, and “opening/closing member” in Claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1-7, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. US 2001/0025395 (hereafter Matsumoto et al.).

Regarding Amended Claim 1, Matsumoto et al. anticipates:
1. A cleaner (canister vacuum cleaner shown in Figure 49) comprising: 
a suction head (assembly comprising connection pipe 3 and nozzle unit 4); 
a dust collector (cyclone dust collector 5) including
a first end (bottom of cyclone dust collector 5, Figure 33A) mounted on the suction head (through mounting mechanism 30), and 
a first dust collecting chamber (first dust collection chamber 7); 
an extension member (float 56) slidably mounted on the dust collector at a second end (top of cyclone dust collector 5, Figure 33A) opposite to the first end of the dust collector, the extension member being movable relative to the dust collector (shown in difference between 33A and 33B); and 
a first dirt removing member (one of four brushes 22 shown in Figure 7) disposed at one end of the extension member and having elasticity (brush bristles have elasticity and elastic spring 57 controls sliding motion), 
wherein, in case the extension member is slidably moved relative to the dust collector, the first dirt removing member detaches dirt accumulated on the first dust collecting chamber (sliding motion of the float 56 relative to the first dust collection chamber 7 uses brush bristles 22 to detach dirt accumulated on the surface of the exhaust tube 15 which is a surface of the first dust collecting chamber 7, as shown in Figures 33A and 33B).

Regarding Claim 2, Matsumoto et al. anticipates:
2. The cleaner according to claim 1, 
wherein the dust collector (cyclone dust collector 5) includes a filtering device (exhaust tube 15 – assembly includes mesh filtering on outlet 5B) disposed inside the dust collector (Figure 33A), and 
wherein the filtering device is configured to filter dirt (filters coarse dirt) introduced through the suction head (assembly comprising connection pipe 3 and nozzle unit 4). 
 
Regarding Amended Claim 3, Matsumoto et al. anticipates:
3. The cleaner according to claim 2, wherein the first dirt removing member (one of four brushes 22 shown in Figure 7) is configured to be slid on one surface of the filtering device (exhaust tube 15 – assembly includes filtering) on which dirt is filtered in case the extension member slidingly moves with respect to the dust collector (cyclone dust collector 5)(sliding motion shown in Figures 33A and 33B). 
 
Regarding Claim 4, Matsumoto et al. anticipates:
4. The cleaner according to claim 2, further comprising: 
a dirt separator (cyclone dust collector 5 includes an internal cyclonic dirt separator structure, Figure 33A) disposed in a rear (annular shape include a rear location as shown in Figure 33A) of the filtering device (exhaust tube 15 – assembly includes filtering) along a direction in which air introduced through the suction head (assembly comprising connection pipe 3 and nozzle unit 4) is discharged.  

Regarding Claim 5, Matsumoto et al. anticipates:
5. The cleaner according to claim 4, wherein the dirt separator (cyclone dust collector 5 includes an internal cyclonic dirt separator) includes a mesh member (mesh filters 11b at outlet 5b, Paragraph [0008]) disposed inside the dust collector (cyclone dust collector 5).  

Regarding Amended Claim 6, Matsumoto et al. anticipates:
6. The cleaner according to claim 5, further comprising:   
a second dirt removing member (second of four brushes 22 shown in Figure 7) configured to be slid on one surface of the mesh member (mesh filters 11b at outlet 5b, Paragraph [0008]) on which dirt is filtered in case the extension member (float 56) slidingly moves with respect to the dust collector (cyclone dust collector 5)(sliding motion shown in Figures 33A and 33B).  

Regarding Amended Claim 7, Matsumoto et al. anticipates:
7. The cleaner according to claim 4, 
wherein the dirt separator (cyclone dust collector 5 includes an internal cyclonic dirt separator structure, Figure 33A) is configured to generate at least one cyclone (Figure 33A), and 
wherein the dirt separator includes a second dust collecting chamber (second dust collection chamber 8) in which 

Regarding Claim 15, Matsumoto et al. anticipates:
15. The cleaner according to claim 2, 
wherein the dust collector (cyclone dust collector 5) includes an outer case (outer walls of dust collection chamber 7) and an inner case (holder portion 20a) disposed inside the outer case to form a passage between the inner case and the outer case (annular gap, Figure 33A), and 
wherein the filtering device (exhaust tube 15 – assembly includes filtering) is mounted on the inner case (Figure 33A).  

Regarding Amended Claim 16, Matsumoto et al. anticipates:
16. A cleaner comprising: 
a dust collector (cyclone dust collector 5) including:
 a first dust collecting chamber (first dust collection chamber 7), and 
a filtering device (exhaust tube 15 – assembly includes mesh filtering screen on outlet 5B) for filtering dirt, the filtering device being disposed inside the dust collector (Figures 33A and 33B); 
an extension member (float 56) slidably mounted on the dust collector at a first end (top of cyclone dust collector 5, Figure 33A) of the dust collector, the extension member being movable relative to the dust collector (sliding motion shown in Figures 33A and 33B); 

a first dirt removing member (one of four brushes 22 shown in Figure 7) disposed at the extension member, 
wherein, in case the extension member is slidably moved relative to the dust collector (sliding motion shown in Figures 33A and 33B), the first dirt removing member detaches dirt accumulated on the filtering device (sliding motion of the float 56 relative to the first dust collection chamber 7 uses brush bristles 22 in close contact with the surface of the mesh filter outlet 5b of the exhaust tube 15 to detach dirt accumulated on the surface, as shown in Figures 33A and 33B). 
 
Regarding Claim 17, Matsumoto et al. anticipates:
17. The cleaner according to claim 16, further comprising:   
a dirt separator (cyclone dust collector 5 includes an internal cyclonic dirt separator structure, Figure 33A) disposed in a rear (annular shape include a rear location as shown in Figure 33A) of the filtering device (exhaust tube 15 – assembly includes filtering) along a direction in which air passing through the filtering device is discharged (air is discharged in the direction toward 10b, Figure 33A).

Regarding Amended Claim 20, Matsumoto et al. anticipates:
20. A cleaner (canister vacuum cleaner shown in Figure 49) comprising: 
a suction head (assembly comprising connection pipe 3 and nozzle unit 4); 
a dust collector (cyclone dust collector 5) including:
a first end (bottom of cyclone dust collector 5, Figure 33A) mounted on the suction head (through mounting mechanism 30), and 
a first dust collecting chamber (first dust collection chamber 7); 
an extension member (float 56) slidably mounted on the dust collector at a second end (top of cyclone dust collector 5, Figure 33A)  opposite to the first end of the dust collector (Figure 33A), the extension member being movable relative to the dust collector (sliding motion shown in Figures 33A and 33B); 
a filtering device (exhaust tube 15 – assembly includes mesh filtering on outlet 5B) disposed inside the dust collector and configured to filter dirt (filters coarse dirt); 
a first dirt removing member (one of four brushes 22 shown in Figure 7) disposed in the extension member, the first dirt removing member being configured to slide in close contact with the filtering device in case the extension member is slidingly moved with respect to the dust collector (sliding motion of the float 56 relative to the first dust collection chamber 7 uses brush bristles 22 in close contact with the surface of the mesh filter outlet 5b of the exhaust tube 15 to detach dirt accumulated on the surface, as shown in Figures 33A and 33B); and 
a dirt separator disposed in a rear of the filtering device along a direction in which air introduced through the suction head is discharged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2001/0025395 (hereafter Matsumoto et al.).

 Regarding Claim 8, Matsumoto et al. teaches:
8. The cleaner according to claim 4, wherein the first dirt removing member (one of four brushes 22 shown in Figure 7) is configured to be movable from a first position (Figure 33A) between the filtering device (exhaust tube 15 – assembly includes filtering) and the dirt separator (cyclone dust collector 5 includes an internal cyclonic dirt separator structure, Figure 33A) to a second position protruding outside the dust collector (Figure 33B)(see discussion below).

As shown in Figure 33A, the brushes move to a second position at the top of the cyclone dust collector 5.  Matsumoto et al. does not disclose that the second position protrudes outside the dust collector as claimed.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the location of the brushes to be slightly higher resulting in the second position protruding outside the dust collector as claimed with the motivation to move the brush out of the cyclonic flow path.

Regarding Claim 18, Matsumoto et al. teaches:
18. The cleaner according to claim 17, wherein the first dirt removing member (one of four brushes 22 shown in Figure 7) is movable from a first position (Figure 33A) between the filtering device (exhaust tube 15 – assembly includes filtering) and the dirt separator (cyclone dust collector 5 includes an internal cyclonic dirt separator structure, Figure 33A) to a second position protruding outside the dust collector (Figure 33A)(see discussion below).  

As shown in Figure 33A, the brushes move to a second position at the top of the cyclone dust collector 5.  Matsumoto et al. does not disclose that the second position protrudes outside the dust collector as claimed.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the location of the brushes to be slightly higher resulting in the second position protruding outside the dust collector as claimed with the motivation to move the brush out of the cyclonic flow path.

Claims 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2001/0025395 (hereafter Matsumoto et al.) in view of Matsumoto et al. embodiment shown in Figure 48.

Regarding Claim 9, Matsumoto et al. teaches:
9. The cleaner according to claim 1, further comprising: a button device (knob-like operation portion 199) configured to fix a position (with locking mechanism, Paragraph [0230]) of the extension member (float 56) with respect to the dust collector (cyclone dust collector 5)(Figure 48)(see discussion below).  

The Matsumoto et al. device shown in Figure 33A does not include the button device as claimed.  An embodiment shown in Figure 48 depicts a button device (knob-like operation portion 199) with the presented claim limitations.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Matsumoto et al. device shown in Figure 33A to include the button device shown in Figure 48 with the motivation to allow for the user to manually control the sliding operation of the brushes.

Regarding Claim 10, Matsumoto et al. teaches:
10. The cleaner according to claim 9, further comprising: 
a fixing member (locking mechanism, Paragraph [0230]), 
wherein the button device (knob-like operation portion 199) includes a button configured to be movable (motion shown in Figure 48) with respect to the dust collector (cyclone dust collector 5), and 
wherein the fixing member is configured to fix or release the extension member with respect to the dust collector as the button is moved (Paragraph [0230])(see discussion below).  

The Matsumoto et al. device shown in Figure 33A does not include the button device as claimed.  An embodiment shown in Figure 48 depicts a button device (knob-like operation portion 199) and locking mechanism (Paragraph [0230] with the presented claim limitations.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Matsumoto et al. device shown in Figure 33A to include the button device shown in Figure 48 and locking mechanism with the motivation to allow for the user to manually control the sliding operation of the brushes.

Regarding Claim 11, Matsumoto et al. teaches:
11. The cleaner according to claim 10, wherein the button device (knob-like operation portion 199) further includes an elastic member (spring 100) for pressing the button to a fixing position (up as shown in Figure 48) so that the extension member (float 56) is fixed with respect to the dust collector (cyclone dust collector 5)(see discussion below).

The Matsumoto et al. device shown in Figure 33A does not include the button device as claimed.  An embodiment shown in Figure 48 depicts a button device (knob-like operation portion 199) and locking mechanism (Paragraph [0230] with the presented claim limitations.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Matsumoto et al. device shown in Figure 33A to include the button device shown in Figure 48 and locking mechanism with the motivation to allow for the user to manually control the sliding operation of the brushes.

Regarding Claim 19, Matsumoto et al. teaches:
19. The cleaner according to claim 16, further comprising: 
a fixing member (locking mechanism, Paragraph [0230]) disposed to fix or release the extension member (float 56) with respect to the dust collector (cyclone dust collector 5); and 
a button (knob-like operation portion 199) for guiding a movement of the fixing member (see discussion below).  

The Matsumoto et al. device shown in Figure 33A does not include the button device as claimed.  An embodiment shown in Figure 48 depicts a button device (knob-like operation portion 199) and locking mechanism (Paragraph [0230] with the presented claim limitations.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Matsumoto et al. device shown in Figure 33A to include the button device shown in Figure 48 and locking mechanism with the motivation to allow for the user to manually control the sliding operation of the brushes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2001/0025395 (hereafter Matsumoto et al.) in view of Matsumoto et al. embodiment shown in Figure 41.

Regarding Claim 14, Matsumoto et al. teaches:
14. The cleaner according to claim 1, further comprising: 
a cover (suction air guide 20), 
wherein the dust collector (cyclone dust collector 5) includes an opening/closing member (valve 13) having a chamber inlet (inlet 5a) through which air introduced from the suction head passes and configured to open and close the first dust collecting chamber (Paragraphs [0009] and [0010]), and 
wherein the cover is configured to: 
open and close the chamber inlet (Paragraph [0009]), and 
open the chamber inlet in a direction in which air is introduced into the first dust collecting chamber (Paragraph [0009])(see discussion below).  

The Matsumoto et al. device shown in Figure 33A does not include the cover and opening/closing member as claimed.  An embodiment shown in Figure 41 depicts a cover (suction air guide 20) and opening/closing member (valve 13) with the presented claim limitations.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Matsumoto et al. device shown in Figure 33A to include the cover and opening/closing member shown in Figure 41 with the motivation to prevent dirt from scattering around as disclosed in Paragraph [0010].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2001/0025395 (hereafter Matsumoto et al.) in view of Han et al. US 2016/0174789 (hereafter Han et al.).

Regarding Claim 12, Matsumoto et al. teaches:
12. The cleaner according to claim 1, further comprising: 
a handle (handle 10a) device disposed at the second end (top, Figure 33A) of the extension member (float 56) opposite to one end of the extension member connected to the dust collector (cyclone dust collector 5)(Figure 33A); and   
a fan motor disposed inside the handle device for generating a suction force (see discussion below).  

Matsumoto et al. teaches a canister vacuum cleaner as shown in Figure 49 with a cyclone dust collector 5 mounted to the handle 10a upstream of the suction source/filter.  Matsumoto et al. does not disclose that a fan motor disposed inside the handle for generating a suction force as claimed.  The reference Han et al. also teaches a canister vacuum cleaner as shown in Figure 1 with a cyclone dust collector 100 mounted to the handle 40 upstream of the suction source/filter.  Han et al. additionally discloses an embodiment as shown in Figure 10A where the canister vacuum cleaner is replaced with a stick vacuum cleaner.  This modified embodiment teaches in Paragraph [0140] that the drive unit 90 is not provided at the cleaning apparatus body 1 but instead is disposed at the handle assembly 40 to generate suction force.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Matsumoto et al. device with the same modification taught by Han et al. resulting in the fan motor disposed inside the handle for generating a suction force as claimed with the motivation to eliminate the hose/canister arrangement in favor of a more convenient stick vacuum arrangement.

Regarding Claim 13, Matsumoto et al. teaches:
13. The cleaner according to claim 12, further comprising: 
a filter disposed in front of the fan motor along a direction in which air introduced into the handle device is discharged (see discussion below). 

As previously presented in Claim 12, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Matsumoto et al. device to modify the canister arrangement to be a stick vacuum arrangement.  That being said, it would have been obvious to one with ordinary skill in the art at the time of the invention to merely move the motor/filter from the canister to the handle resulting a filter disposed downstream of the dust collector 5, however, in front of the fan motor along a direction in which air introduced into the handle device is discharged with the motivation to improve the convenience of the device, as a stick vacuum, yet retain a second filter downstream of the dust collector device 5 as disclosed in the canister arrangements taught by Matsumoto et al. and Han et al.
 
Response to Arguments
Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed March 4, 2021, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1-7, 15-17, and 20 under Matsumoto et al. US 2001/0025395  have been fully considered and are not persuasive.  Therefore the rejections stand with modifications necessitated by amendment.

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed March 4, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 8 and 18 under Matsumoto et al. US 2001/0025395, Claims 9-11 and 19 under Matsumoto et al. US 2001/0025395 in view of Matsumoto et al. embodiment shown in Figure 48, Claim 14 under Matsumoto et al. US 2001/0025395 in view of Matsumoto et al. embodiment shown in Figure 41, and Claims 12 and 13 under Matsumoto et al. US 2001/0025395 in view of Han et al. US 2016/0174789 have been fully considered and are not persuasive.  Therefore the rejections stand with modifications necessitated by amendment of the related claims.

Responses to the Applicant’s specific arguments follow.

The Applicant argues:  “Claims 1-7. 15-17 and 20 have been rejected under 35 U.S.C. §102(a)(1) as being allegedly anticipated by U.S. Patent Application Publication No. 2001/0025395 to Matsumoto et al. (hereinafter Matsumoto). Applicant respectfully traverse the rejection. 
It is well settled that a claim is anticipated only if each and every element set forth in the claim is found, either expressly or inherently described, in a single prior art reference. See MPEP § 2131. Despite the Office Action's assertions, the cited art does not teach each and every feature presently recited in independent claims 1, 16 and 20. 
Independent Claims 1, 16 and 20 Independent claim 1, as amended, recites: 
A cleaner comprising: 
a suction head; 
a dust collector including: 
a first end mounted on the suction head, and 
a first dust collecting chamber;7 
an extension member slidably mounted on the dust collector at a second end opposite to the first end of the dust collector, the extension member being movable relative to the dust collector; and 
a first dirt removing member disposed at one end of the extension member and having elasticity, 
wherein, in case the extension member is slidably moved relative to the dust collector, the first dirt removing member detaches dirt accumulated on the first dust collecting chamber. [Emphasis added]. 
Claim 16 and 20, although different in scope, recite features similar to those of claim 1. 
Matsumoto fails to disclose all of the features of claim 1, as amended. 
Matsumoto is directed to a vacuum cleaner having a cyclone-type dust collector that separates dust with an air flow produced from suctioned air. 
FIGS. 33A-33B of Matsumoto are views showing a cyclone dust collector 5 included therein an exhaust tube/filter 15 of a vacuum cleaner (e.g., a canister-type vacuum cleaner shown in FIG. 49 of Matsumoto). FIG. 4 of Matsumoto illustrates vertical sectional view of the exhaust tube 15, and FIG. 7 thereof is a horizontal sectional view of an example of the exhaust tube 15. In the vacuum cleaner of Matsumoto, the cyclone dust collector 5 is connected to a connection pipe 3 which is connected to a cleaner head. In an embodiment of Masumoto, in the presence of suction, the float 56 is moved upwards to become spring-loaded, while brushes 22 (attached to the float 56) rub against the filter 15 to remove dirt accumulated thereon (as shown in FIG. 33B thereof). 
On page 6 of the Office Action, the Examiner equated the claimed extension member (e.g., 130) to float 56 of Matsumoto. However, the float 56 of Matsumoto is part of the dust collector 5. That is, Masumoto fails to disclose the features of "an extension member slidably mounted on the dust collector at a second end opposite to the first end of the dust collector, the extension member being movable relative to the dust collector; and a first dirt removing member disposed at one end of the extension member and having elasticity, wherein, in case the extension member is slidably moved relative to the dust collector, the first dirt removing member detaches dirt accumulated on the first dust collecting chamber ", as recited in claim 1, as amended. 
In contrast to Matsumoto, in an exemplary embodiment of the present disclosure, a cleaner (e.g., vacuum cleaner) includes a suction head 10, an extension member 130 and a first dirt removing member 120, in which the dust collector 110 includes a first end mounted on the suction head 10, and a first dust collecting chamber 110a. The extension member 130 is slidably mounted on the dust collector 10 at a second end opposite to the first end of the dust collector 110, and the extension member 130 is movable relative to the dust collector 110. Further, the first dirt removing member 120 is elastic and is disposed at one end of the extension member 130, and in case the extension member 130 is slidably moved relative to the dust collector 110, the first dirt removing member 120 detaches dirt accumulated on the first dust collecting chamber 110a. The features above are not disclosed by Matsumoto. FIG. 3 of the disclosure illustrates the cleaner 20 with the dust collector 110 in a fully extended position, and FIG. 6 of the disclosure illustrates the cleaner 20 when the dust collector 110 is slid along the extension member 130 and retracted. 
For at least the reasons above, Applicant submits that Matsumoto fails to teach each and every element of the presently claimed combination of features recited in independent claim 1. Independent claim 16 and 20 are rejected for reasons similar to those of claim 1. Applicant repeats the arguments above against the rejection of claims 16 and 20. 
As such, the rejection under 35 U.S.C. § 102 is improper. 
Accordingly, withdrawal of the rejection is respectfully requested.” 

The Examiner respectfully disagrees.  The Applicant’s arguments are based on his statement that “the float 56 of Matsumoto is part of the dust collector 5. That is, Masumoto fails to disclose the features of "an extension member slidably mounted on the dust collector at a second end opposite to the first end of the dust collector, the extension member being movable relative to the dust collector”.  Figures 33A and 33B shown the float 56 slidably mounted in two positions inside a work chamber 55 which is mounted on the top end of the dust collector 5 opposite the bottom end of the dust collector.  Figure 33B shows the float 56 retracted during the dust collecting state.  It is clearly shown in Figure 33B that during dust collection the majority of the float 56 is outside the dust collection chamber 7 and the float 56 clearly does not provide any dust collecting capability.  Therefore, under the broadest reasonable interpretation of the claim language the float 56 is not part of the dust collector 5 as argued and the claim language is anticipated or taught by the Matsumoto reference, and other cited references, as presented in the previous rejections.

The Applicant argues:  “Dependent Claims 2-7, 15 and 17 
Claims 2-7, 15 and 17 variously depend from independent claims 1 and 16. Because the applied reference fails to teach each and every feature presently recited in independent claim 1 and 16, dependent claims 2-7, 15 and 17 are patentable for at least the reasons that claim 1 and 16 are patentable, as well as for the additional features recited therein. 
Accordingly, withdrawal of the rejection is respectfully requested. 
IV. Rejection of Claims 8 and 18 Under 35 U.S.C. 0103 
Claims 8 and 18 have been rejected under 35 U.S.C. §103 as allegedly being unpatentable over Matsumoto. Applicant respectfully traverses the rejection. 
Dependent Claims 8 and 18 
Claims 8 and 18 variously depend from independent claims 1 and 16. Because the applied reference fails to disclose or render obvious the features presently recited in independent claims 1 and 16, dependent claims 8 and 18 are patentable for at least the reasons that claims 1 and 16 are patentable, as well as for the additional features recited therein. 
Accordingly, withdrawal of the rejection is respectfully requested. 
V. Rejection of Claims 9-11 and 19 Under 35 U.S.C. &103 
Claims 9-11 and 19 have been rejected under 35 U.S.C. §103 as allegedly being unpatentable over Matsumoto in view of an embodiment shown in FIG. 48 of Matsumoto. Applicant respectfully traverses the rejection. 
Dependent Claims 9-11 and 19 Claims 9-11 and 19 variously depend from independent claims 1 and 16. Because the applied reference(s) fail to disclose or render obvious the features presently recited in independent claims 1 and 16, dependent claims 9-11 and 19 are patentable for at least the reasons that claims 1 and 16 are patentable, as well as for the additional features recited therein. 
Accordingly, withdrawal of the rejection is respectfully requested. 
VI. Rejection of Claim 14 Under 35 U.S.C. &103 
Claims 14 has been rejected under 35 U.S.C. §103 as allegedly being unpatentable over Matsumoto in view of an embodiment shown in FIG. 41 of Matsumoto. Applicant respectfully traverses the rejection. 
Dependent Claim 14
Claim 14 depends from independent claim 1. Because the applied references fail to disclose or render obvious the features presently recited in independent claim 1, 11Appl. No.: 16/199,828Response dated: March 4, 2021Reply to Office Action of: December 9, 2020dependent claim 14 is patentable for at least the reasons that claim 1 is patentable, as well as for the additional features recited therein. 
Accordingly, withdrawal of the rejection is respectfully requested. 
VII. Rejection of Claims 12-13 Under 35 U.S.C. &103 
Claims 12-13 have been rejected under 35 U.S.C. §103 as allegedly being unpatentable over Matsumoto in view of U.S. Patent Application Publication No. 2016/0174789 to Han et al. (hereinafter Han). Applicant respectfully traverse the rejection. 
Dependent Claims 12-13
Claims 12-13 variously depend from independent claim 1. Because the applied references fail to disclose or render obvious the features presently recited in independent claim 1, dependent claims 12-13 are patentable for at least the reasons that claim 1 is patentable, as well as for the additional features recited therein. 
Accordingly, withdrawal of the rejection is respectfully requested”

The Examiner respectfully disagrees.  All these arguments are based on the incorrect position that Claims 1, 16, and 20 are in condition for allowance.  Therefore, these arguments are moot.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC CARLSON/Primary Examiner, Art Unit 3723